Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al. (US Patent 9,481,144 B1, published 01 Nov. 2016, with priority of 02 Mar. 2015, hereinafter Duggal) in view of Rietveld (“Cuben Fiber is now Dyneema Composite Fabrics,” Gossamer Gear, published 12 Jan. 2016, hereinafter Rietvald) and evidence provided by Kuo.
Regarding claims 1-6, Duggal discloses a nonwoven flexible composite with continuous filament fibers and polyurethane films on both sides of the nonwoven fibers (Abstract, col.1, line 14).  Duggal teaches that the fibers are ultra high molecular weight polyethylene (UHMWPE) fibers (col. 5, lines 8-10).  Duggal teaches that the fabric is joined together at seams and the seams must be sealed together to make them leak proof (col. 5, lines 40-46 and claim 16).  Duggal teaches that his composite is formed from one or more unidirectional tapes laminated to polymer films (col. 5, lines 1-3 and claim 1).  Duggal teaches his flexible composite 
Although Duggal teaches the use of UHMWPE fibers; he does not disclose the use of UHMWPE fiber formed by a gel-spinning process.  
Rietvald teaches the use of fabrics containing Dyneema fibers in composite materials such as camping shelters and tarps (page 1, 2nd and 4th paragraphs).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Dyneema fibers as taught by Rietvald as the UHMWPE fibers in the nonwoven flexible composite of Duggal.  Rietvald teaches Dyneema fibers have a strength to weight ratio 15 times higher than steel and Dyneema fiber is the world’s strongest and lightest fiber (page 1, 2nd paragraph).
Kuo and Lan (“Gel spinning of synthetic polymer fibres,” Advances in filament yarn spinning of textiles and polymers, pp. 100-112, published Dec. 2014, hereinafter Kuo) discloses that Dyneema fibers are produced via gel spinning process (page 101, 2nd paragraph and Table 5.1).

Further, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Duggal in view of Rietveld meets the requirements of the claimed composite structure, Duggal in view of Rietveld clearly meet the requirements of the present claim(s).

Claims 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Duggal et al. (US Patent 9,481,144 B1, published 01 Nov. 2016, with priority of 02 Mar. 2015, hereinafter Duggal) in view of Rietveld (“Cuben Fiber is now Dyneema Composite Fabrics,” Gossamer Gear, published 12 Jan. 2016, hereinafter Rietvald) and further in view of Troughton (“5 – Radio Frequency Welding,” Handbook of Plastic Joining, 2nd Edition, William Andrew Inc., pp. 57-63, published 2008, hereinafter Troughton) and evidence provided by Kuo.
Regarding claims 7-18, Duggal discloses a nonwoven flexible composite with continuous filament fibers and polyurethane films on both sides of the nonwoven fibers (Abstract).  Duggal 
Although Duggal teaches the use of UHMWPE fibers; he does not disclose the use of UHMWPE fiber formed by a gel-spinning process nor the use of a thermal buffer layer.
Rietvald teaches the use of fabrics containing Dyneema fibers in composite materials such as camping shelters and tarps (page 1, 2nd and 4th paragraphs).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Dyneema fibers as taught by Rietvald as the UHMWPE fibers in the nonwoven flexible composite of Duggal.  Rietvald teaches Dyneema fibers have a nd paragraph).
Kuo and Lan (“Gel spinning of synthetic polymer fibres,” Advances in filament yarn spinning of textiles and polymers, pp. 100-112, published Dec. 2014, hereinafter Kuo) discloses that Dyneema fibers are produced via gel spinning process (page 101, 2nd paragraph and Table 5.1).
Troughton teaches the use of polyester films as barrier materials (thermal buffer layer) between the parts or films to be welded and the lower platen of the RF welding equipment (page 61, 5.5.7 Barrier Materials section and Figure 5.9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyester film as a barrier material (thermal buffer layer) as taught by Troughton during the RF welding of the nonwoven flexible composites of Duggal in view of Rietvald.  Troughton teaches that the barrier material serves two purposes: it provides a thermal barrier by reducing heat loss to the lower platen, and it prevents the electrode from touching the bottom platen and causing an arc during sealing operations (page 61, 5.5.7 Barrier Materials section and Figure 5.9).

Further, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Duggal in view of Rietvald and further in view of Troughton meets the requirements of the claimed composite structure, Duggal in view of Rietvald and further in view of Troughton clearly meet the requirements of the present claim(s).

Response to Arguments
Applicant's arguments filed 17 Feb. 2021 have been fully considered, but they were not persuasive. 
Applicant amended claims 1, 7, 11, and 13.
Applicant argues that Duggal does not describe how to bond the unique structure of the UHMWPE gel-spun material.
However, Duggal does teach how to combine non-woven materials that can comprise UHMWPE fibers, including the limitations recited in claims 1, 7, and 13.  The claimed invention does not require that the outer surfaces of the two fiber layers comprise UHMWPE fiber, only that the layers comprise UHMWPE fibers.  Examiner recognizes that the method described by Duggal may not teach the method required by the applicant’s application; however, these distinguishing limitations are not present in the current claims.
Applicant argues that Rietvald provides no teaching or suggestion of forming a portion of the second fiber layer that overlaps a portion of the first fiber layer to create a seam area.
However, Duggal teaches that a seam comprises an overlap seam (claim 16).
Applicant argues that neither Rietvald nor Duggal teach or suggest the bonding of the UHMWPE gel-spun material to itself.
However, the present claims recite fiber layers comprising UHMWPE fibers are joined at a seam using applied energy, which is taught by Rietvald.  The claims do not recite the limitation that the UHMWPE gel-spun fiber is bonded to itself, and as illustrated in Applicant’s Figure 1, the two UHMWPE layers are not in direct contact. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787